IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-30,849-05


                          IN RE JOHN CLIFTON WILBANKS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1576594-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction.

       Relator filed an application for a writ of habeas corpus in Harris County on August 1, 2019,

but the habeas application has not been forwarded to this Court. See TEX . CODE CRIM . PROC. art.

11.07; TEX . R. APP . P. 73.4(b)(5). Respondent, the District Clerk of Harris County, shall forward

Relator’s habeas application to this Court. This motion for leave to file will be held. Respondent

shall comply with this order within thirty days from the date of this order.

Filed: January 13, 2021
Do not publish